AMENDMENT DATED DECEMBER 6, 2011 TO BY-LAWS OF JOHN HANCOCK TAX-ADVANTAGED GLOBAL SHAREHOLDER YIELD FUND DATED APRIL 23, 2007, AS AMENDED ARTICLE IV Meetings of Shareholders SECTION 8. Notice of Shareholder Business and Nominations (A) Annual Meetings of Shareholders. (1) Nominations of persons for election to the Board of Trustees and the proposal of business to be considered by the shareholders may be made at an annual meeting of shareholders (a) pursuant to the Trust’s notice of meeting; (b) by or at the direction of the Board of Trustees; or (c) by any shareholder of the Trust who was a shareholder of record both at the time of giving of notice provided for in this Section 8(A) and at the time of the annual meeting, who is entitled to vote at the meeting and who complied with the notice provisions set forth in this Section 8. (2) For nominations or other business properly to be brought before an annual meeting by a shareholder pursuant to clause (c) of paragraph (A)(1) of this Section 8, the shareholder must have given timely notice thereof in writing to the Secretary of the Trust and such other business must be a proper matter for shareholder action. To be timely, a shareholder’s notice shall be delivered to the Secretary at the principal executive offices of the Trust by not later than the close of business on the ninetieth day nor earlier than the close of business on the one hundred-twentieth day prior to the first anniversary of the date of mailing of the notice for the preceding year’s annual meeting; provided, however, that in the event that the date of the mailing of the notice for the annual meeting is advanced or delayed by more than thirty days from the anniversary date of the mailing of the notice for the preceding year’s annual meeting, notice by the shareholder to be timely must be so delivered not earlier than the close of business on the one hundred-twentieth day prior to the date of mailing of the notice for such annual meeting and not later than the close of business on the later of the ninetieth day prior to the date of mailing of the notice for such annual meeting or the tenth day following the day on which public announcement of the date of mailing of the notice for such meeting is first made by the Trust. In no event, shall the public announcement of a postponement of the mailing of the notice for such annual meeting or of an adjournment or postponement of an annual meeting to a later date or time commence a new time period for the giving of a shareholder’s notice as described above.
